Belcher, C. C.
— In this case the appeal was taken in February, 1885, and points and authorities on behalf of the respondent were filed in September, 1888. The case has never been orally argued, and no brief has ever been filed on behalf of appellant. In January, 1889, the case was submitted on the briefs on file. Under these circumstances the settled rule of this court is, tliat the judg*625ment will be affirmed without looking into the record. ’ (Hickinbotham v. Monroe, 28 Cal. 489; Brewster v. Johnson, 51 Cal. 222; Faris v. Lampson, 73 Cal. 191; Peek v. Peek, 75 Cal. 298.)
We advise, therefore, that the judgment and order be affirmed.
PIayne, 0., and Foote, C., concurred.
The Court.
— For the reasons given in the foregoing' opinion, the judgment and order are affirmed.